In a matrimonial action in which a judgment of divorce, as amended, required defendant to make alimony and child support payments, defendant appeals from an order of the Supreme Court, Queens County, dated March 4, 1976, which, inter alia, adjudged him to be in contempt of court for failing to comply with the alimony and child support provisions of the amended judgment, fined him $1,320 and awarded plaintiff a counsel fee. Order affirmed, with $50 costs and disbursements. (See Shanley v Shanley, 275 *599App Div 775; Gargiulo v Gargiulo, 18 AD2d 1013.) Defendant’s time to purge himself of the contempt is extended until 15 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.